Citation Nr: 1217018	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-49 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran had various periods of service with the Army National Guard (ARNG), including from February 1974 to May 1974 and from December 6, 1990, to June 13, 1991.  He had service in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2008 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that, in applying for VA disability compensation, the Veteran indicated his desire to seek service connection for PTSD, anxiety, and depression as a result of his Gulf War service.  In its September 2008 decision, the RO denied service connection for PTSD separate from its denial of service connection for depression and anxiety.  As the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki, an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  In light of the holding in Clemons, the issue on appeal has been re-characterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page of this decision.  See Clemons, supra.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that, in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2010). "[A]ctive military, naval, or air service" is defined to include

active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2011).  Additionally, "[a]ctive duty for training" for "members of the National Guard . . . of any State" is defined as "full-time duty under section 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, "[i]nactive duty training" in reference to "members of the National Guard . . . of any State" is defined as "duty (other than full-time duty) performed by a member of the National Guard in any State under sections 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(23); see 38 C.F.R. § 3.6(d)(4).  Thus, to establish basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must either have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401 (West 2002), or must have performed "full-time duty" under the provisions of 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A §§ 101(21), (22)(C); Allen v. Nicholson, 21 Vet. App. 54, 60 (2007).

Here, the Veteran is seeking service connection for an acquired psychiatric disorder that he alleges was incurred as a result of his Gulf War service.  In this case, status as a veteran for the period from December 1990 to June 1991 is not at issue.  Indeed, the Veteran's DD Form 214 for the period of December 6, 1990, to June 13, 1991, shows that the Veteran was ordered in active duty in support of Operation Desert Shield/Desert Storm, under the provisions of 10 U.S.C.A. § 673B.  Thus, because he was ordered into Federal service by the President, he was serving on active duty during this period of time and is therefore potentially eligible for VA benefits based on a disability resulting from disease or injury incurred in or aggravated by active military service from December 6, 1990, to June 13, 1991.

The Board further notes that, although the Veteran underwent a VA PTSD examination in May 2002, he has not been afforded a VA examination specifically in connection with his current claim for service connection.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2011), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and 

(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A review of the record shows that the Veteran was previously diagnosed with depression, not otherwise specified.  More recently, a diagnosis of chronic adjustment issues has been rendered.  The Veteran has also engaged in mental health counseling, during which time he has endorsed feelings of depression and memory loss.  Accordingly, the Board finds that there is evidence of a current psychiatric disorder.  According to the service treatment records, in May 1991, the Veteran complained of nightmares and trouble sleeping.  

In March 1993, he was seen for a mental health consultation, during which he reported a decrease in functioning since his Gulf War service.  Depression was also noted.  In September 1994, he indicated that he had been suffering from depression and an inability to adapt since returning from deployment overseas.  He also later reported having experienced several stressful events in service.  Outpatient treatment records show regular mental health treatment from 1993 forward.

Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the Veteran's claim for service connection for an acquired psychiatric disorder must be remanded for the Veteran to be afforded a VA examination.  Under Clemons, supra, and in light of the varying psychiatric symptoms and diagnoses of record, in order to properly assess the Veteran's service connection claim, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist who should be asked to provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his period of active duty from December 6, 1990, to June 13, 1991.  

The Board further notes that, although the Veteran specifically claimed service connection for PTSD, it does not appear from the medical evidence of record that he has been diagnosed as having PTSD.  Accordingly, as part of the examination to be afforded on remand, psychiatric testing should be administered to determine whether in fact the Veteran meets the criteria for a diagnosis of PTSD.  If it is determined that the Veteran does have PTSD, the examiner must address the relationship between PTSD and any identified in-service stressors and must specifically discuss whether any in-service stressor is related to the Veteran's fear of hostile military or terrorist activity; whether any identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  See 38 C.F.R. § 3.304(f)(3) (2011).

Furthermore, under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-102 (2005).  

In this regard, the Board observes that a May 2010 VA treatment record from the King, Wisconsin, VA Outpatient Clinic indicates that the Veteran was to continue mental health treatment at the Appleton, Wisconsin, Community Based Outpatient Clinic (CBOC).  The claims folder currently contains records from the Appleton CBOC dated through April 2009.  As records pertaining to treatment for the specific disability for which the Veteran seeks service connection are relevant and may help in substantiating his claim, on remand the agency of original jurisdiction (AOJ) should query the Appleton CBOC for all relevant treatment records pertaining to the Veteran from April 2009 forward.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim"); Loving, supra.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ must also provide the Veteran and his representative with the language of the new regulation relating to PTSD found at 38 C.F.R. § 3.304(f)(3).  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  
The record also indicates that there may be outstanding relevant records from the Appleton, Wisconsin, VA CBOC.  A query should be made with that facility for any records pertaining to the Veteran from April 2009 forward.

2.  After completing the above ordered development, the AOJ should schedule the Veteran for a VA examination in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  [Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).]  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, interview the Veteran, and provide an opinion as to whether he has symptomatology that meets the diagnostic criteria for PTSD.  In so doing, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis.  Also, the examiner must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  

In addition, the examiner must provide an opinion as to as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed acquired psychiatric disability other than PTSD-to include (but not limited to) depression and chronic adjustment issues-had its clinical onset in service or is otherwise related to the Veteran's active duty from December 6, 1990, to June 13, 1991.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his/her opinion.  

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this Remand and the questions presented herein.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

